Citation Nr: 0600198	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  04-43 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the lumbar spine at L5-S1.

2.  Entitlement to service connection for salpingitis 
isthmica nodosa with heavy menstruation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to March 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The veteran testified at a hearing before 
the undersigned Veterans Law Judge (VLJ) in April 2005.

The veteran's representative has argued that service 
connection for dysmenorrhea should be considered separate 
from the gynecological issue already developed for appellate 
review.  Because dysmenorrhea is not specifically 
contemplated in the issues as characterized by the RO on 
appeal, it is referred to the RO for appropriate adjudicatory 
action.


FINDINGS OF FACT

1.  The veteran does not have degenerative disc disease that 
is attributable to military service. 

2.  The veteran does not have salpingitis isthmica nodosa 
with heavy menstruation that is attributable to military 
service.




CONCLUSIONS OF LAW

1.  The veteran does not have degenerative disc disease at 
L5-S1 that is the result of disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  The veteran does not have salpingitis isthmica nodosa 
with heavy menstruation that is the result of disease or 
injury incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. § 
3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records (SMRs) for the period from February 
1989 to March 1992 were associated with the claims file.  The 
veteran did not report any gynecological or back disabilities 
at the time of her entrance examination in February 1989.  
The veteran was seen for complaints of back pain in July 
1989.  She was diagnosed with mechanical back pain.  The 
veteran was seen for complaints of pain in the cervical spine 
in November 1989.  The veteran was diagnosed with Gardnerella 
vaginitis in July 1990.  The veteran complained of severe 
abdominal pain and cramping during her menstrual cycles in 
April 1991 and August 1991.  She was diagnosed with 
dysmenorrhea.  The veteran underwent a cesarean section and 
delivered a child in March 1991.  The veteran's septation 
examination, dated in January 1992, was negative for any 
reference to gynecological or back disabilities.  The veteran 
was noted to have had a normal pap smear in May 1991.  

Associated with the claims file are VA outpatient treatment 
reports dated from August 1995 to October 1996.  A pap smear 
was noted to be within normal limits in August 1995.  In 
August 1996, the veteran reported heavy bleeding since a 
miscarriage.  She was diagnosed with bacterial vaginosis and 
mild acute cervicitis in August 1996 and she was diagnosed 
with bacterial vaginosis in October 1996.  

Associated with the claims file are private treatment reports 
from Chesterfield Family Practice dated from January 1997 to 
May 2002.  The veteran was diagnosed with bacterial vaginosis 
in May 1997 and August 1997.  The veteran was seen for 
complaints of muscular back pain secondary to a motor vehicle 
accident in June 1999.  The veteran was seen for complaints 
of lumbar back pain in July 2000, January 2002 and February 
2002.  In February 2002, the veteran reported that she had 
severe back pain after the birth of her twins, which had 
worsened after a motor vehicle accident in June 1999.  The 
veteran was diagnosed with degenerative disc disease at L5-S1 
in February 2002.  In May 2002, the veteran was noted to have 
chronic muscular low back pain with mild degenerative disc 
disease at L5-S1 based on a February 2002 x-ray of the 
veteran's back.  

Also associated with the claims file are private treatment 
reports from M. Edelstein, M.D., dated from February 1997 to 
March 1998.  The veteran was diagnosed with extensive 
bilateral salpingitis isthmica nodosa in February 1997 based 
on the results of a hysterosalpingogram.  The veteran 
underwent a laser laparoscopy with carbon dioxide laser in 
February 1997.  She was diagnosed with tubal occlusion.  She 
was noted to have a history of a caesarean section in 1991 
with no surgical problems.  

Private treatment reports from M. Gospodnetic, M.D., dated 
from April 1998 to August 2002 were associated with the 
claims file.  The veteran was noted to have menorrhagia in 
February 2001.  The veteran was noted to have a normal annual 
gynecologic examination in August 2002.  Dr. Gospodnetic 
reported that the veteran appeared to have regular menses.  
The veteran was diagnosed with bacterial vaginosis in June 
2002.

Dr. Edelstein also submitted a letter dated in May 2005.  Dr. 
Edelstein reported that he diagnosed the veteran with 
salpingitis isthmica nodosa in February 1997.  He opined that 
the only way for the veteran to conceive was through assisted 
reproductive technology such as in vitro fertilization.  He 
said that extensive tubal damage and scarring could be a 
cause of significant pelvic pain.  He said that he might 
expect that the veteran's pelvic pain and dysmenorrhea are 
related to the pelvic adhesions and scar tissue.  He reported 
that the general causes of salpingitis isthmica nodosa are 
some form of pelvic infection which the veteran may have 
experienced in the past.  

The veteran testified at a Board hearing in April 2005.  She 
reported that she reported to sick call for back problems on 
several occasions in service.  She reported that she did not 
have any injury or isolated event in service which injured 
her back but rather that the field training, marching, heavy 
lifting and carrying large packs resulted in her current 
disability.  She said her physician told her that repetition 
causes degenerative disc disease.  She testified that x-rays 
were never obtained while she was in service.  She testified 
that she had complaints of pain in her sides during her 
military service.  She said that she was tested for sexually 
transmitted diseases and that the results were always 
negative.  She also testified that she began to have heavy 
menstrual periods about four months into her service.  She 
said she was treated with Pamprin or Midol.  She said that 
she was unable to work due to her heavy periods.  

II.  Analysis

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  

The chronicity provisions of 38 C.F.R. § 3.303(b) are 
applicable where evidence, regardless of its date, shows that 
a veteran had a chronic condition in service, or during an 
applicable presumptive period, and still has such condition.  
Such evidence must be medical unless it relates to a 
condition as to which under case law of the United States 
Court of Appeals for Veterans Claims (Court) lay observation 
is competent.  

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

A.  Degenerative Disc Disease

In this case, the veteran had complaints of back pain on 
several occasions in service.  At her Board hearing, she 
testified that she did not experience any trauma to her back 
other than field training, marching, heavy lifting and 
carrying large packs while in service.  Her January 1992 
separation examination was negative for any reference to a 
back disability.  

The veteran's private physician diagnosed her with 
degenerative disc disease at L5-S1 in February 2002, 10 years 
after she separated from service.  The Board notes that the 
veteran reported severe back pain to her private physicians 
at Chesterfield Family Practice secondary to the birth of her 
twins, which she reported had worsened after a motor vehicle 
accident in June 1999.  None of the veteran's private 
physicians or any of her treating physicians at VA provided 
an opinion linking any current back disability to her time in 
service.  The Board finds that the preponderance of the 
evidence is against the claim of entitlement to service 
connection for a back disability.  The absence of any 
diagnosed problem during service and for so many years after 
service is persuasive and outweighs the evidentiary 
allegations made by the veteran.

B.  Salpingitis Isthmica Nodosa

The veteran claims that her salpingitis isthmica nodosa with 
heavy menstruation is related to an undiagnosed bacterial 
infection she incurred in service.  The veteran's SMRs reveal 
that the veteran was diagnosed with Gardnerella vaginitis in 
July 1990.  Her separation examination dated in January 1992 
was negative for any reference to a gynecological disability.  
In fact, the veteran was noted to have had a normal pap smear 
in May 1991.  

After her separation from service, the veteran was treated 
for bacterial vaginosis on several occasions and for 
cervicitis on one occasion.  Dr. Edelstein reported that he 
diagnosed the veteran with salpingitis isthmica nodosa in 
February 1997, 5 years after the veteran separated from 
service.  Dr. Edelstein reported that the general causes of 
salpingitis isthmica nodosa were likely some form of pelvic 
infection which the veteran may have experienced in the past.  
He did not provide an opinion linking the veteran's 
disability to her time in service.  Similarly, none of the 
veteran's other treating physicians provided any opinion 
linking the veteran's current disability to service.  As with 
the back claim, the absence of evidence is persuasive.  The 
preponderance of the evidence is against the claim for 
service connection for salpingitis isthmica nodosa with heavy 
menstruation.  

The Board notes that the veteran has alleged that her back 
disability, and salpingitis isthmica nodosa are related to 
her service.  While the veteran is capable of providing 
information regarding symptoms she has experienced since 
service or her current medical symptoms, as a layperson, she 
is not qualified to offer medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting 
service connection for a disc disease at L5-S1 or salpingitis 
isthmica nodosa.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2005).

In deciding the issues in this case, the Board has considered 
the applicability of the Veterans Claims Assistance Act of 
2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  The Board has also considered the 
implementing regulations.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Under 38 U.S.C.A. § 5103, the Secretary is required to 
provide certain notices when in receipt of a complete or 
substantially complete application.  The purpose of the first 
notice is to advise the claimant of any information, or any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  The 
Secretary is to advise the claimant of the information and 
evidence that is to be provided by the claimant and that 
which is to be provided by the Secretary.  38 U.S.C.A. § 
5103(a) (West 2002).  In those cases where notice is provided 
to the claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received within 
one year from the date of such notification, no benefit may 
be paid or furnished by reason of the claimant's application.  
38 U.S.C.A. § 5103(b) (West 2002).  In addition, 38 C.F.R. § 
3.159(b), details the procedures by which VA will carry out 
its duty to notify.

The RO notified the veteran of the evidence/information 
required to substantiate her claims for service connection in 
October 2002.  She was informed of the elements to satisfy in 
order to establish service connection.  She was advised to 
submit any evidence she had to show that she had current 
disabilities and to identify sources of evidence/information 
that she wanted the RO to obtain on her behalf.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to substantiate her claim, what VA would do 
to assist, and what was expected of her, including the 
presentation of all pertinent evidence she was aware of.  In 
summary, the Board finds that no additional notice is 
required under the provisions of 38 U.S.C.A. § 5103 as 
enacted by the VCAA and 38 C.F.R. § 3.159(b).  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R § 3.159(c)(1)-(3), the Board notes that the RO has 
obtained service medical records, VA treatment reports, and 
private treatment reports.  The veteran has not alleged that 
there is any outstanding evidence that would support her 
contention that service connection for disc disease at L5-S1 
or salpingitis isthmica nodosa should be granted.  As for 
whether further action should have been undertaken by way of 
obtaining additional medical opinions on the questions of 
whether any current disc disease or salpingitis isthmica 
nodosa is traceable to military service, the Board notes that 
such development is to be considered necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  1) competent evidence of diagnosed disability 
or symptoms of disability, 2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and 3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4) (2005).  In this case, the veteran has had 
post-service problems with the claimed disabilities, but 
there is no indication, except by way of unsupported 
allegation, that she has disc disease at L5-S1 or salpingitis 
isthmica nodosa with heavy menstruation that may be 
associated with military service.  Consequently, given the 
standard of the new regulation, the Board finds that VA did 
not have a duty to assist that was unmet.

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine at L5-S1 is denied.

Entitlement to service connection for salpingitis isthmica 
nodosa with heavy menstruation is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


